Citation Nr: 1510186	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, to include osteoarthritis, lumbar stenosis and/or degenerative disk disease with bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He had additional service with the Tennessee Army National Guard and with the Alabama National Guard.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran and his wife testified before a Veterans Law Judge who is now retired.  A transcript of the hearing is associated with the electronic claims file.  In January 2015, the Board sent the Veteran a letter asking whether he wanted another hearing.  He responded that he did not and requested the Board to consider his case on the evidence of record.  

In April 2013, the Board remanded the claim for further development, to include seeking personnel records from the Veteran's periods of service in the National Guard and to obtain a new VA examination.  In December 2013, the Board remanded the claim again for further attempts to obtain the Veteran's National Guard records, to include specific dates for periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In addition, the Board sought a VA orthopedic/neurological examination for an opinion as to whether the Veteran's condition was the result of active service or any ACDUTRA or INACDUTRA service or aggravated by such service.  The Board finds the RO complied with the remand directives; however, further development is still necessary prior to a final determination of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran contends that a long history of back problems began during a period of training with the National Guard when he fell between 12 to 14 feet and landed on all fours.  Although the Veteran did not seek treatment at that time and did not mention his fall until many years after separation from service, there is evidence of treatment for lower back pain and spasm during service and a continuation of similar symptoms throughout the past 5 decades.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection can be established if the evidence demonstrates that the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or he was disabled from an injury (but not disease) incurred or aggravated during a period INACDUTRA. See 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

Personnel records indicate the Veteran enlisted in the Tennessee Army National Guard in 1953.  In August 1959, he underwent a re-enlistment examination which showed a normal clinical evaluation and did not indicate back problems.  In December 1960, the Veteran transferred to the Alabama National Guard with an enlistment date of December 12, 1960.  The record reflects that after the August 1959 examination and prior to being called for active duty in October 1961, the Veteran had periods of ACDUTRA between June 3, 1960 and June 12, 1960 and between July 3, 1961 and July 16, 1961.

Service treatment records from the Veteran's period of active duty reflect a normal entrance examination in September 1961.  On April 3 1962, the Veteran sought treatment after he "began coughing and developed a bad back."  The Veteran indicated he suddenly could not move his right leg.  He indicated when he descended from the car, his right leg was okay again, but, he had pains shooting down the back of his leg.  It was indicated he saw a medical doctor who took x-rays and thought the Veteran had an "early slipped disc."  Upon examination, the treatment provider assessed possible neural impingement and referred him to an orthopedic clinic from which he was transferred to the U.S. Army Hospital at Fort Hood.  It was indicated that the Veteran had developed "moderately severe back pain, following a severe coughing episode of approximately ten days ago."  It was noted there was no radiation of pain at that time.  A physical examination was "entirely normal other than evidence of spasm of para spinal muscles in lumbar area with some bilateral tenderness to palpation."  A neurological examination was negative.  A diagnosis was rendered of "myositis due to trauma, muscles of lumbar area, acute."  It was noted that the pain had slowly resolved with relaxation of the para spinal muscles and that the Veteran was discharged to duty on April 9, 1962 with an L-3 profile for 2 weeks.  The profile indicated the Veteran would do no exercises involving "strenuous use of the back" and no heavy lifting over 40 pounds.  On April 23, 1962, the Veteran returned to the orthopedic clinic for follow-up.  It was noted the condition was improved and there was no further need for the profile.  The Veteran's June 1962 separation examination only indicated a scar on the right knee.  No concerns involving the back were noted.  

The record reflects that records between 1962 and 1969 are unavailable, although VA and the Veteran tried to retrieve records from a chiropractor, Dr. R., who the Veteran indicates provided services following a 2 week hospital stay in 1963.  The Veteran indicated he was hospitalized following spasms of the lower extremities requiring traction.  

A Report of Medical Examination dated in February 1969 indicated moderate limitation of all motions of the neck.  No mention of the low back appeared in the report.  Records dated in 1972 indicated the Veteran had a laminectomy of C-5, C-6 and C-7 in July 1970.  An examination dated in August 1972 indicated slight lower back pain on movement.  In a September 1972 treatment record, the Veteran indicated he had aggravated an old back problem.   He indicated a history of 3 herniated lumbar discs; it was stated he could not "pinpoint latest problem to a definite injury."  Lower lumbar discomfort was identified which was "intermittent"; it was also noted the Veteran had been having mild muscle spasms extending around the front of the abdomen and some leg pain when extended as far as the knees.  A March 1974 Report of Medical examination showed low back pain - the report referenced a myelograph in 1971 showing a herniated disc compression between L5-S1.  A Clinical Record indicated the Veteran had a "lower lumbar problem effecting left leg and back - 5th disc compressed."  In May 1979, the Veteran sought treatment after sitting down and having "shooting" pain in his back area.  He denied injury.  Backache was diagnosed.   A September 1979 Report of Medical Examination and Clinical Record indicated the Veteran's back problems were stable.  It was noted he was swimming regularly and as long as he did, his back had no problem.  

In October 1981, the Veteran sought treatment for back ache since the morning and complained of muscle spasms and pain in the right posterior rib area.  The flank was noted to be tender to the touch.  An October 1982 Report of Medical Examination indicated the Veteran had "degenerative osteoarthritis of spinal column, chronic low back".  A Clinical Record of the same date indicated the Veteran was in the emergency room two weeks prior because of pain in the left flank.  A diagnosis of back spasm was rendered.  A June 1983 Report of Medical Examination noted stiffness in the lumbar region and "chronic low back problems - not limiting."  An August 1984 history indicated the Veteran had been doing stretching exercises and "has been doing what he wants + no back problems."  It was indicated he was going to have a lower L1 work up.  On a January 1989 employee medical history, it was reported the Veteran had intermittent back problems.  

A January 1990 record indicated limitation following laminectomy.  Right foot drop was noted and lumbar disc disease was assessed.  Records from March 1994 indicated the Veteran was admitted to the hospital with a sciatic problem in the left leg secondary to a herniated disc.  He was noted to have foot drop of a severe nature, more in the left than right.  He had rather dramatic mass effect at the L-4 vertebral level on the left side and spinal stenosis at L3-4.  It was noted he had been operated on for foot drop and pain in the right leg back in 1987 or 1988.  At that time, he underwent a myelography and had a decompressive laminectomy at L4-5 and L5-S1 segments.  The prognosis was guarded for return of function of the left foot. The Veteran reported back pain in the 1970s that became quite severe and was associated with right leg pain and weakness.  He noted that strength in the right leg did improve following surgery, but had never returned "back to baseline." It was noted the Veteran was "slightly scoliotic with some muscle spasm in the lower back."  The Veteran was scheduled for surgery with Dr. K. who noted a history of osteoarthritis of the lumbar spine and indicated the Veteran's developed a "rather abrupt foot drop in the left leg."  He diagnosed lumbar radiculopathy secondary to osteoarthritis, rule out herniated nucleus pulposus.  It was concluded the Veteran had spinal canal stenosis at L1-L2, L2-L3 and L3-L4.  

An August 2004 treatment record from a Dr. I. indicated the Veteran had been referred for a neurological opinion based on both neck and back region pain. The report focused on the cervical spine; however, the report included a statement that the Veteran reported intermittent back pain following a fall of 14 feet while in the military.  

In July 2008, the Veteran filed a claim for service connection for acute lumbar stenosis which had "become more severe with passing time."  He indicated he had a fall while in the Army that caused acute lumbar myositis and two laminectomies following service.  In an October 2008 statement in support of claim, the Veteran indicated that within a year after being discharged from the Army, he "reinjured" his back seriously and was admitted to the hospital for traction.  The Veteran refused surgery at that time and was treated by Dr. R. who did muscle therapy twice a day for approximately one month.  The Veteran indicated he continued to see Dr. R. until August 1967 when he moved to Florida.  Although the Veteran and VA attempted to obtain records from Dr.R., records were found to be unavailable for review.  

In January 2009, the Veteran submitted a statement from his chiropractor.  The chiropractor referenced prior extensive lumbar spine surgery at L3-L5 with high-grade canal stenosis at L1-2 and very high-grade stenosis at L2-3.  He indicated there was a L4-5 disc protrusion with moderate to high-grade stenosis at the bilateral L-4 neuroforamina, affecting both L-4 nerve roots.  He referenced MRI studies in April 2004 and July 2008 that showed bilateral foraminal stenosis at multiple levels.  The record contains these MRI reports along with a MRI study from July 2006 that identified degeneration of all lumbar disks with marked disk space narrowing and moderate bilateral facet arthrosis resulting in high grade canal stenosis at L1-2 and L2-3.  The MRI report indicated this would suggest lateral recess compromise or compression of the exiting L2-L3 nerve roots.

The Veteran underwent a VA examination in January 2009.  The claims file was reviewed.  The Veteran stated the onset of his low back condition was in 1960.  He indicated falling off a cliff during a training exercise approximately 12 to 14 feet.  He stated he did not seek medical evaluation or treatment at that time and returned to duty.  He reported he was hospitalized at Fort Hood in the spring of 1961 on bed rest and returned to light duty in his National Guard unit prior to being discharged in 1962.  Then in 1962, following separation from service, he indicated he went to the hospital again for back pain and was treated with traction.  He then sought treatment from a chiropractor and had muscle therapy which he continued prior to a laminectomy.  He indicated he was currently taking Advil as needed to alleviate symptoms.  An x-ray showed diffuse advanced degenerative disc disease (DDD) involving all lumbar intervertebral disc spaces with marked narrowing and vacuum phenomena.  Thoracolumbar DDD with bilateral lower extremity radiculopathy was diagnosed.  Upon review of the record, to include those from service, the examiner concluded that the "back condition seen in the service was an acute event."  Based on the Veteran's history that he reinjured the back after leaving the service, the examiner concluded it was less likely than not that the Veteran's current low back condition is related to or the result of an in-service injury.

The RO denied service connection and the Veteran appealed.

In February 2013, the Veteran and his wife appeared at a hearing before the Board.  The issue was set forth as service connection for intervertebral disc syndrome (IVDS) with bilateral lower extremity radiculopathy.  The Veteran testified that he had ongoing problems with his back since service to the present.  He indicated he was not entirely sure what "led" to the back problem, but indicated that falling off a 14-foot drop onto all fours could have been the start of it.  He indicated that he had more pain in his right hand and his ankles at that time.  He indicated he was hospitalized for 2 weeks in 1963 in traction and then was told that an operation to put rods in his back would be performed, although the doctor had not provided much treatment during the 2 weeks.  The Veteran declined the surgery and went to a chiropractor.  Then in 1988 he was hospitalized again and had a laminectomy after a similar incident to the one in service; he could not move his right leg.  He indicated he saw a neurologist because he had suffered nerve damage and now has drop foot with numbness in his legs and feet.  The Judge clarified the Veteran's contention that his back problems had continued from the time he first hurt his back and gotten worse following separation from service.  He indicated his back was in spasms and the problems continued resulting in the laminectomies and increasing functional limitation.   The Veteran's wife of over 50 years testified to his continuing back problems,

Following the hearing, the Veteran submitted a statement from a Dr. I. stating his medical opinion that the Veteran's chronic back pain is related to or originated from injuries sustained in the military.  He indicated the Veteran had "continued symptoms requiring medical management to this day."  The Veteran waived initial RO consideration of the statement.

The Veteran also submitted a statement from an individual who met the Veteran in 1959 and worked with him.  This individual recalled that the Veteran had been hospitalized for approximately two weeks with severe pain in the back and legs after he had been to a Military Reserve Camp during the time frame of 1962-1963.  The individual had recommended the Veteran seek treatment from Dr. R., a chiropractor.  The individual remembered the Veteran calling him in 1988 concerning other chiropractors that Dr. R. had recommended.   Over the past 5 decades, the individual indicated he had seen the Veteran on several occasions and had "observed his progressively, increasing disability due to back and neck injuries which [the Veteran] sustained in the early 1960's."

In April 2013, the Board remanded the claim and pointed out that the January 2009 examiner had relied on the Veteran's reported history of additional back injury in 1963 to find that the current disability was less likely than not related to service.  The Board pointed out the Veteran's testimony at the hearing that he had not in fact sustained a back injury in 1963, but had sought treatment for an exacerbation of the in-service injury at that time.        
                
In June 2013, the Veteran underwent another VA examination.  The claims file was reviewed.  DDD lumbar spine with radiculopathy status-post surgery x2 was noted along with intervertebral disc syndrome (IVDS), although the Veteran had not had an incapacitating episode within the last 12 months.  It was noted that currently the Veteran had constant pain in his lower back with the right leg going to sleep at times and muscle spasms.  The Veteran indicated that standing for more than 10 minutes would cause loss of control of the right leg and he could not put weight on it or move it.  The examiner provided an opinion that the Veteran's back condition on active duty was acute noting that the Veteran had no further treatment during service and his separation physical was silent for any low back problems.  Based on this, the examiner concluded that the Veteran's current back disability was less likely than not service related.

Following this examination, in September 2013, the Veteran filed a statement in support of claim indicating that he had never had back problems until falling approximately 14 feet into a ravine with approximately 2 feet of water in it; he indicated he landed on his feet and hands and sprained both ankles, slightly and his right wrist.  He indicated that approximately 4 months later he was driving his car to a class and opened the door to his car and his lower extremities went into spasms.  He believes all of his back problems were caused by falling into the ravine.  He stated he continued to have muscle spasms affecting his lower extremities since that time.

In December 2013, the Board remanded the claim again to seek records from the Veteran's period in the National Guard.  In addition, the board sought a new VA examination for an opinion as to whether the Veteran's back condition was related to his active duty service or was incurred in or aggravated by a period of ACDUTRA. 

In April 2014, the Veteran underwent another VA examination.  The claims file was reviewed, to include acquired National Guard records.  Degenerative arthritis of the spine, low back pain and DDD of the lumbar spine were listed as diagnoses.  The Veteran stated he had multiple injuries to his lower back while on active duty and afterwards.  He indicated he initially injured his lower back in 1960 when he fell off a cliff but did not seek medical evaluation; in 1961, he injured his back again and was hospitalized at Fort Hood and returned to light duty after bed rest.  He stated that about a year after discharge he was hospitalized with severe low back pain and treated with traction.  In 1970, he underwent spinal surgery and currently, he experiences chronic, constant moderate to severe low back pain.  The examiner stated he had considered the conflicting medical evidence and determined he could not resolve the question of whether the Veteran's current back condition is as at least as likely as not related to an injury in service without resort to mere speculation.  The examiner explained: 

"The Veteran has a history of multiple low back injuries; it is not possible to objectively determine from the currently available objective evidence the individual contributions of each and every one of the veteran's multiple low back/spinal injuries."  

In November 2014, the RO asked for an independent medical opinion to clarify whether there was not enough medical evidence to make a determination regarding the etiology of the Veteran's condition without resorting to speculation.  An examiner reviewed the Veteran's electronic claims file and concluded:

It is LESS LIKELY THAN NOT that the Veteran's claimed IVDS [is] related to, caused by and or aggravated by his time in military service because of the lack of objective medically-based clinical evidence of diagnosis, treatment and/or events consistent with injury related chronic back damage, lay statements and history of acute, transient and self-limiting active duty back strain (1962) without complaint of back conditions on separation as well as foreseeable 1970 post-operative clinical and radiographic laminectomy residuals.  In the alternative, it is AS LEAST AS LIKELY AS NOT that the 2009 radiographs and 2013-14 objective clinical examinations were consistent with foreseeable post-surgical residuals from L3-4 and L5-S1 laminectomies and age appropriate diffuse advanced degenerative joint and disc disease involving all lumbar vertebral spaces. My comprehensive medical review of the clinical files, e folder, CAPRI and current medical literature stand as the foundation for this independent medical opinion.

Although there is no evidence of the alleged fall in 1960 besides the Veteran's lay contentions and it is unclear whether such fall occurred during a qualifying period of ACDUTRA, the evidence does show treatment for back pain and muscle spasm in service constituting an in-service injury.  Despite an absence of treatment records between separation from service and 1969, lay evidence from the Veteran, his wife and an individual who has known him since that time demonstrates the Veteran had additional problems with his back requiring muscle therapy prior to a laminectomy in 1970.  The record reflects recurrent symptoms, to include intermittent back pain and spasms affecting the lower extremities throughout the decades following service.  Notably, muscle spasms were noted in service, in 1972, 1982, 1994 and 2013.  

Also notable is the opinion voiced by a VA medical examiner in November 2014 that the advanced degenerative joint and disc disease involving all lumbar vertebral spaces are consistent with foreseeable post-laminectomy residuals.   The question that has yet to be answered is whether the onset of the back condition necessitating surgeries occurred during service.  It is true that there was no diagnosis or indication of a low back problem on the Veteran's separation examination.  However, lay evidence suggests that symptoms similar to those occurring in service may have recurred shortly after separation from service and continued prior to laminectomies which have been found to be at least as likely as not related to the Veteran's current low back condition. 

The Board concludes that an addendum opinion should be sought which does not solely focus on the more recent diagnosis of IVDS and that when rendering an opinion, the VA examiner should be asked to assume that any treatment sought directly after separation from service was not due to a specific injury but rather that symptoms requiring traction and muscle therapy recurred as is argued by the Veteran.  The opinions of record thus far tend to focus on the Veteran's use of the word "reinjured" to conclude that treatment sought following service was precipitated by some event that was entirely separate from that which lead to in-service treatment.  The Veteran argues this is not the case and such possibility should be considered on remand.

In addition, there is medical evidence in VA treatment records dated as early as 1982 that the Veteran has chronic osteoarthritis in his low back.  Osteoarthritis was also identified in 1994 and the examiner in November 2014 indicated the Veteran had degenerative joint disease, a.k.a. arthritis.  Arthritis is considered a chronic disability which can be service connected on a presumptive basis if evidence of it was noted in service even though the chronic condition was not "shown to be chronic" if a showing of continuity of symptomatology after discharge can be demonstrated.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).   Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   On remand, the VA examiner should provide an opinion as to whether it is at least as likely as not that arthritis manifested in service and the continuing symptoms claimed by the Veteran were recurring manifestations of the chronic disease.
 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his low back that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Following the requested development of the record, provide access to the electronic claims file to the November 2014 VA examiner or, if that examiner is unavailable, to another suitable examiner to provide an addendum opinion regarding the relationship between low back injury and treatment in service and the ultimate need for laminectomies in 1970 and 1988.  

The examiner should note that there is evidence of continuing symptomatology presented in statements in support of claim, hearing testimony and private treatment records demonstrating that the Veteran has experienced similar symptoms of pain and spasms in his back since seeking treatment in service.  These lay statements must be considered by the examiner in providing an opinion about the likelihood that Veteran's current disability had its onset in or is otherwise related to service.

The examiner should assume that any treatment sought directly after separation from service was not due to a specific injury but rather that symptoms requiring traction and muscle therapy recurred as is argued by the Veteran.  

VA treatment records indicate the Veteran has osteoarthritis, a.k.a. degenerative joint disease, which is a chronic disease for VA purposes.  Evidence of osteoarthritis appears in the record as early as 1982. 

Following review of the claims file, the examiner should render an opinion as to whether the Veteran's currently diagnosed low back disability, to include arthritis, at least as likely as not had its onset during service given evidence of continuing symptoms throughout the following decades.   

The examiner is reminded to consider and acknowledge the Veteran's lay statements in support of his claim and that the Veteran is competent to describe pain in his back and feeling spasms in his muscles.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




